Case 18-28803 Doc 29 Filed 05/28/19 Entered 05/28/19 14:26:43 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 1 of 2




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org
                        UNITED STATES BANKRUPTCY COURT
                        FOR THE District of Utah, Central Division

IN RE:                                              CASE: 18-28803

TRAVIS AUGUSTINE MARTIN                             CHAPTER 13

                                                    HON. R. KIMBALL MOSIER
Debtor                                              Confirmation Hearing:May 23, 2019


  ORDER CONTINUING CONFIRMATION HEARING FOLLOWING CONTESTED
                     CONFIRMATION HEARING
   A hearing on confirmation of the Chapter 13 plan came before this Court on May 23, 2019
10:00 am. The Standing Chapter 13 Trustee appeared personally or by counsel and other parties,
if any, made their appearances on the record. Based on the representations of counsel and the
Trustee, and having determined that all requirements for confirmation have NOT been met, the
Court hereby ORDERS:
   The hearing on confirmation is continued to June 18, 2019 at 10:00 AM.

   At the confirmation hearing, the Court ruled that any award of attorney's fees to counsel
would be reduced by $250.00.
Case 18-28803 Doc 29 Filed 05/28/19 Entered 05/28/19 14:26:43 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 2 of 2


   No fees will be allowed if counsel fails to appear at the continued confirmation hearing.


                                CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Order
Continuing Confirmation Hearing was served upon all persons entitled to receive notice in this
case via ECF notification or by U.S. Mail to the following parties on May 28, 2019.

 DAVID L. FISHER, ECF Notification
 NATHAN FIROUZI, UTAH STATE TAX COMMISSION, ECF NOTIFICATION
                                       /s/ Shaylyn Lins

                      DESIGNATION OF PARTIES TO BE SERVED
 TRAVIS AUGUSTINE MARTIN, 6678 S ALFRED WAY, SALT LAKE CITY, UT 84123




DAVID L. FISHER, ECF Notification

LON A. JENKINS, CHAPTER 13 TRUSTEE, ECF NOTIFICATION
NATHAN FIROUZI, UTAH STATE TAX COMMISSION, ECF NOTIFICATION
